Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claimed subject matter that was not described in the specification so as to show possession of the claimed invention by the applicant is:
I.     The distinction between an array of linearly aligned…cradles or an array of cradles on the one hand, as recited in independent claims 1 and 10 respectively, and an array of separate cradles on the other hand, as recited in dependent claims 5 and 14. Written description [0031] appears to be the most detailed description of the features in question and does not appear to distinguish between the two. In other words what is taught in [0031] line 8 is a linear array of separate syringe cradles 14 for the Figs 1-4 embodiment. That is to say, the linear array of separate syringe cradles or the array of separate cradles appears to be an array of cradles in the invention of the applicant and there is no distinction between the two as suggested by the language of the independent claims on the one hand and dependent claims 5 and 14 on the other hand. The features in question were not described in the specification in the full, clear, concise and exact terms required by the Statute and were not described so as to convey possession of the claimed invention by the applicant.
II.     The “array of….cradles comprises one or more monolithic features, each of which has a plurality of syringe openings….”, as recited in dependent claims 6 and 15. See [0038] lines 1-4 that appears to clearly describe that “Instead of an array of cradles” the holder 20 of Figs 5-8 “comprises a singular monolithic fixture 22 with a plurality of fixture openings 22a each of which is arranged to hold the body of a syringe”. The quoted text in bold is for emphasis. Thus, the singular monolithic fixture of holder 20 of Figs 5-8 is the structure used in holder 20 instead of the array of cradles of holder 10 of Figs 1-4. The dependency of claims 6 and 15 on claims 1 and 10 respectively (that each require an array of cradles) is at odds with the application written description. The features in question were not described in the specification in the full, clear, concise and exact terms required by the Statute and were not described so as to convey possession of the claimed invention by the applicant. 
III.     The feature of claim 8. The particular surface or surfaces encompassed in the claim are not described in the application written description or shown in the application drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because they cannot be adequately interpreted due to the lack of adequate written description of the features therein as pointed out above.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fontecchio (11,235,098). The figures show a device that can hold a syringe or syringes as functionally claimed, and that has all of the structural features of the claims.
Thus, the claimed body reads on a base plate, such as base plate 100 in Fig 1. The claimed top surface can be the surface on which the retaining members 112 are formed and the claimed array of syringe cradles reads on the retaining members 112. As should be evident, each of the cradles comprises two opposing flexible tabs (sides 104; column 3 line 10 for example) and a syringe opening between the distal ends of each pair of tabs. 
The claimed mounting device can be one or more of the suction cups 200 in Fig 2A. It can also be the adhesive layer 202 in Fig 2B or the hook and loop material in Fig 2C, etc. 
The claim requirement for the array of cradles to comprise an array of separate cradles, as best understood, reads on the cradles of Fontecchio since they define separate structures from each other and from the body of the device. The claim requirement for the array of cradles to comprise one monolithic fixture or more than one monolithic fixtures, as best understood, also reads on the cradles of Fontecchio since they are molded in one piece with the body of the holding device. Note column 3 lines 16-18. 
The flexibility of the Fontecchio cradles allows them to hold syringes of different sizes as required in claims 16 and 19.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fontecchio (11,235,098). The mounting device of Fontecchio is on a surface of the body opposite the cradles. Fontecchio does not disclose that the mounting device could be on another surface. However, it would have been obvious to place a mounting device on another surface in order to provide greater flexibility in mounting the syringe holding device of Fontecchio. For example, it would have been obvious for the noted reason to place a mounting device on the bottom of support member 106. That way the holding device could still be mounted vertically when there was no vertical surface to mount the holding device to but there was a horizontal surface instead.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736